

Exhibit 10.22


AMENDED AND RESTATED


EMPLOYMENT AGREEMENT 


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into effective as of January 1, 1999 (the “Effective Date”), by and between
LUFKIN INDUSTRIES, INC., a Texas corporation (the “Company”), and DOUGLAS V.
SMITH of Lufkin, Texas (the “Executive”).


WHEREAS, the Company wishes to continue the employment of the Executive as
president and Chief Executive Officer of the Company, under the terms and
conditions set forth herein;


WHEREAS, the Executive wishes to continue his employment under those terms and
conditions; and


WHEREAS, the Company and the Executive (the “Parties”) previously entered into
an Employment Agreement dated as of January 1, 1995 and they desire to amend and
restate said Employment Agreement as provided herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other consideration mutually acknowledged, the Parties agree as
follows:


1. Employment.


The Company hereby agrees to continue to employ the Executive, and the Executive
hereby agrees to continue his employment with the Company, for the term set
forth in Section 2 below, in the positions and with the duties and
responsibilities set forth in Section 3 below, at an office location in Lufkin,
Texas or such other location as the Parties may mutually agree, and upon such
other terms and conditions as are hereinafter stated.


2. Terms.


Subject to renewal as hereinafter provided in this Section 2, the amended term
of the Executive’s employment with the Company (the “Term”) shall commence on
the Effective Date and shall continue through the third annual anniversary of
the Effective Date, unless sooner terminated in accordance with the terms and
provisions hereinafter set forth. The Term shall be automatically renewed and
extended for a period of twelve (12) months commencing on the first annual
anniversary of the Effective Date and on each successive annual anniversary
thereafter unless the Company shall give the Executive written notice, at least
sixty (60) days prior to the first annual anniversary (or, if previously renewed
and extended, at least sixty (60) days prior to any succeeding annual
anniversary) of the Effective Date of this Agreement, of the Company’s desire
not to renew this Agreement. The Executive shall, unless requested otherwise by
the Company, remain in the employ of the Company during the entirety of the
remaining Term.


3. Position and Duties.



 
(a)
During the Term, the Executive shall serve as President and Chief Executive
Officer of the Company reporting directly to the Board of Directors of the
Company. During the Term, the Company shall cause the Executive to be nominated
for election as the Chairman of the Board of Directors of the Company and shall
use its reasonable best efforts to secure such election.
 
(b)
While employed hereunder, the Executive shall devote his full business time and
attention to the operations and activities of the Company, and shall not be
employed by, consult with or otherwise render services to, any other business,
except with the consent of the Board of Directors of the Company. The foregoing
notwithstanding, the Parties recognize and agree that the Executive may engage
in passive personal investments and other business, industry, civic and
charitable activities that do not conflict with the business and affairs of the
Company or interfere with the Executive’s performance of his duties hereunder.



4. Compensation and Benefits.



 
(a)
Salary. The Company shall pay the Executive a base salary (“Salary”) at an
annual rate of $360,000 (the “Base Rate”). Salary shall be payable in accordance
with the Company’s payroll practices. The Compensation Committee of the Board of
Directors of the Company (the “Committee”) shall review with the Executive the
Salary during February of each year in the Term, and may adjust such Salary in
its sole discretion, provided that such Salary shall never be at an annual rate
less than the Base Rate.
 
(b)
Bonus. The Executive will have an opportunity to receive a bonus with respect to
each year during the Term; provided, however, that the maximum annual bonus
opportunity for each such year shall not be less than one hundred percent (100%)
of the Executive’s Salary for the bonus year. The level or levels of the annual
bonus for each year during the Term and the criteria for entitlement to such
level or levels shall be reasonable and reflective of industry norms as shall be
determined in good faith by the Company with the advice and counsel of competent
compensation consultants of the Company’s choosing who shall currently review
such data as may be available with respect to bonuses that are made available to
similarly situated executives of companies that are in the same industry and are
approximately the same size (based on sales) as the Company. The bonus for any
bonus year during the Term shall be paid at the time bonuses for such year are
generally paid under the Company’s bonus program and shall be in the form of a
lump sum cash payment.
 
(c)
Stock Options. On the date of the first regular meeting of the Committee which
occurs each calendar year during the Term, the Company shall grant the Executive
a ten- year stock option under the Company’s 1990 Stock Option Plan or any
successor or other plan maintained by the Company (“Stock Plan”). With respect
to any Stock Plan under which the Executive is granted options to purchase
shares of the Company’s common stock reserved thereunder at any time when such
stock is publicly traded (i) on a national securities exchange on which such
stock is listed or (ii) over the counter on an established market, prior to such
time as options granted under the Stock Plan to the Executive are first
exercisable, the Company shall register the interests in the Stock Plan and the
shares of the Company’s common stock reserved thereunder under all applicable
securities laws. On the date of the first regular meeting of the Committee in
1999, 2000, 2001 and any subsequent year during the Term, the Company shall
grant the Executive an additional ten-year option under the Company’s Stock Plan
(or any successor plan) to purchase a number of shares of the Company’s common
stock not less than that number (rounded up to the next full number) which is
equal to the Executive’s Base Rate on such grant date multiplied by 2.5 which
product shall be divided by the fair market value of a share of common stock (as
defined in the Stock Plan) on such date. Each option granted hereunder shall
provide that it shall not terminate prior to the expiration of its ten-year term
unless the Company terminates the Executive’s employment for Cause and no less
than one-third of the Company’s common stock subject to the option shall be
cumulatively exercisable on the date of the grant and on each of the succeeding
two anniversaries so that after the second anniversary of the grant date of the
option the Executive (or his representative or estate, as applicable) may
exercise any unexercised portion of such option throughout the remainder of the
option’s ten-year term. Subject to the preceding provisions of this Section
4(c), the form and other terms and conditions of such options shall be
substantially as set forth in Exhibit A, “Lufkin Industries, Inc. Stock Option
Agreement” attached to and forming a part of this Agreement.
 
(d)
Employee Benefit Programs. During the Term, the Executive shall be entitled to
participate in all employee benefit programs of the Company as in effect from
time to time and in which the Company’s senior executives are eligible to
participate, provided that, with respect to all plans other than plans subject
to nondiscrimination rules under Section 79, 105(h), 125, 129 or 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), any minimum service
requirement shall be waived. In addition, the Company shall continue to maintain
a nonqualified supplemental executive retirement plan (the “SERP”) in which the
Executive shall continue to participate effective from and after the Effective
Date and for the remainder of the Term, including any extensions thereof, with
terms substantially the same as those set forth in the Lufkin Industries, Inc.
Supplemental Retirement Plan attached hereto as Exhibit B.
 
(e)
Other Benefits. During his employment hereunder, the Executive shall be afforded
each and every one of the following benefits as incidences of his employment:
   
(i)
Company automobile - the Company will provide to the Executive for his personal
and business use a top-of-the-line automobile, and shall provide, or reimburse
the Executive for, maintenance and insurance (liability and collision coverage
insuring both the Company and the Executive and covering both business and
personal use) for such automobile. Such automobile shall be owned or leased by
the Company, and, if requested by the Executive, shall be replaced not less
frequently than three (3) years after the date the automobile was provided to
the Executive by the Company.
   
(ii)
Business and entertainment expenses - the Company will reimburse the Executive
for, or pay on behalf of the Executive, reasonable and appropriate expenses
incurred by the Executive for business related purposes, including dues and fees
to industry and professional organizations, costs of entertainment and business
development, and costs reasonably incurred as a result of the Executive’s wife
accompanying the Executive on business travel.
   
(iii)
Club memberships - in addition to the other business and entertainment expenses
reimbursable pursuant to item (ii) above, the Company shall pay membership fees,
dues and assessments for (a) one country club located in Angelina County, Texas,
to be selected by the Executive, (b) one luncheon club located in Houston,
Texas, to be selected by the Executive, and (c) such other luncheon or country
club memberships as the Board of Directors of the Company may deem to be
justified by business usage.
   
(iv)
Annual physical examination - the Company shall pay for the cost of an annual
physical examination to be conducted by a doctor or clinic of the Executive’s
choosing in Houston, Texas or in Lufkin, Texas.
   
(v)
Life insurance - the Company will provide, or cause to be provided, to the
Executive, at no cost to the Executive, term life insurance coverage equal to
twice the Executive’s Salary. Proceeds of such insurance shall be payable to a
beneficiary to be designated in writing by the Executive.
   
(vi)
Tax preparation expenses - the Company will reimburse the Executive for expenses
incurred by him in connection with the preparation of his federal income tax
return up to a maximum of $3,000 per year.



5. Termination of Employment.


The Executive’s employment is subject to termination during the Term only as
provided in this Section 5.


5.1 Death or Disability.


If the Executive’s employment is terminated due to his death or total
disability, as determined under the Company’s applicable long-term disability
plan, then:



   
(i)
The Executive (or his estate) shall be entitled to receive salary and benefit
coverages for a period of six months from and after the date of termination of
employment; and
   
(ii)
The Executive (or his estate) shall be entitled to a bonus payment for the year
in which termination occurs equal to the bonus amount paid or payable by the
Company to the Executive for the immediately preceding bonus year prorated to
reflect the actual number of full weeks worked during the year in which the
Executive’s employment terminates; and
   
(iii)
The Executive (or his estate) shall be entitled to the pension provided under
the SERP as described in Section 4(d) above.



5.2 Termination by the Company without Cause.


The Company may terminate the Executive’s employment at any time without Cause
as such term is defined in Section 5.3 below, in which case:



   
(i)
The Executive shall be paid a lump sum cash payment, payable within 30 days of
his termination of employment, equal to the total Salary which would have been
paid to him under this Agreement for the remainder of the Term, based on a
Salary rate equal to the greater of (A) the rate in effect on the Effective
Date, or (B) the rate in effect on termination of his employment; and
           
(ii)
The Executive shall be entitled to a lump sum payment, payable within 30 days of
his termination of employment, equal to the amount of annual bonuses which would
have been paid to him under this Agreement for the remainder of the Term based
upon the bonus rate per annum that is equal to the bonus paid or payable by the
Company to the Executive for the immediately preceding bonus year; and
           
(iii)
The Executive shall be entitled to the pension provided under the SERF as
described in Section 4(d) above;
           
(iv)
Benefits (as described in Sections 4(d), other than the pension provided under
the SERF that are payable upon termination of employment, and 4(e) above) shall
continue to be provided to the Executive by the Company during the period of
Salary continuation described in item (i) above as if the Executive’s employment
had continued for the remainder of the Term; provided, however, that to the
extent any such benefit cannot be continued as a matter of law during the
remaining period of the Term because the Executive is no longer employed by the
Company, the Company shall pay the Executive an amount equal to the economic
value of such benefit at the same rate or level and at the same time as such
benefit was provided or available at the time the benefit was required as a
matter of law to be discontinued because the Executive ceased to be employed by
the Company and; provided, further, that any such benefit shall be discontinued,
if earlier, on the date that the Executive becomes entitled to coverage for a
substantially equivalent rate or level of a comparable benefit as a result of
his employment by a successor employer.



5.3 Termination by the Company for Cause.


If the Company terminates the Executive’s employment for Cause, as defined in
this Agreement, the Executive shall be entitled only to Salary, and any
benefits, accrued as of the effective date of termination. Any other benefits
shall be determined under applicable plans, programs or other coverages of the
Company. For purposes of this Agreement, the term “Cause” shall mean:



   
(i)
the Executive’s conviction for, or plea of nolo contendere to, a felony; or
   
(ii)
the commission by the Executive of an act involving fraud or intentional
dishonesty, which act is intended to result in substantial personal enrichment
of the Executive at the expense of the Company or any of its subsidiaries; or
   
(iii)
the Executive’s material breach of any material provision of this Agreement
which remains uncorrected for 30 days after written notice and an opportunity to
correct; or
   
(iv)
the Executive’s knowing and willful misconduct in the performance of his duties,
which continues for 30 days after written notice from the Company and which
results in material injury to the reputation, business or operation of the
Company or any of its subsidiaries.



The existence of “Cause” shall be determined by an affirmative vote of not less
than two- thirds of the members of the Board of Directors of the Company. If the
requisite affirmative vote by two thirds of the members of the Board of
Directors of the Company is not obtained, any termination of the Executive’s
employment by the Company shall be deemed to be a termination by the Company
without Cause.


5.4  Voluntary Termination by the Executive Without Good Reason.


The Executive may terminate his employment at any time without Good Reason (as
such term is defined in Section 5.5 below) on 30 days written notice, in which
case the Executive shall be entitled only to his Salary earned through the
effective date of termination and any benefits accrued as of the effective date
of termination as determined under applicable plans, programs or other coverages
of the Company.


5.5 Termination of the Executive for Good Reason.


In the event the Executive’s employment by the Company is terminated by the
Executive for Good Reason, as defined in this Section 5.5, such termination
shall be deemed to be a termination by the Company of the Executive’s employment
without Cause, as such term is defined in Section 5.3 above, in which case the
Executive shall be entitled to the benefits described in Section 5.2 of this
Agreement. For purposes of this Agreement, the term “Good Reason” shall mean any
one of the following shall have occurred and shall not been corrected within
thirty days following written notice by the Executive to the Company:



   
(i)
the assignment to the Executive of any duties inconsistent in any respect with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3 of this Agreement, or any other action by the Company; or any affiliate which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by the Executive; or
   
(ii)
any failure by the Company to comply with any of the provisions of Section 3 of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith which is remedied by the Company promptly after
receipt of written notice thereof given by the Executive; or
   
(iii)
the Company’s requiring the Executive to be based at any office or location
other than that described in Section 1 hereof, except for travel reasonably
required in the performance of the Executive’s responsibilities; or
   
(iv)
any purported termination by the Company of the Executive’s employment otherwise
than as expressly permitted by this Agreement.



For purposes of this Section 5.5, any good faith determination of “Good Reason”
made by the Executive shall be final and binding upon the Parties, unless,
within thirty days following the Executive’s providing written notice to the
Company under the first sentence of this Section 5.5, not less than two-thirds
of the members of the Board of Directors of the Company affirmatively votes not
to confirm the Executive’s determination that such termination is for Good
Reason. If two-thirds of the members of the Board of Directors of the Company
affirmatively vote not to confirm the Executive’s determination that such
termination is for Good Reason, any termination by the Executive of his
employment by the Company shall be deemed to be a termination by the Executive
without Good Reason.


6. Non-Competition.


During the term of his employment hereunder, and, for the period extending to
the first anniversary of his termination of employment for any reason other than
termination of the Executive’s employment by the Company without Cause or
termination of the Executive’s employment by the Executive for Good Reason (the
“No-Compete Period”), the Executive shall not, directly or indirectly, manage,
control, participate in, consult with, render services to, or in any manner
engage in any pumping unit or gear manufacturing business (the “Subject
Businesses”) with (any such action to be referred to as an “Association” with)
any person, corporation, partnership, trust or other business organization (any
such person or entity to be referred to as a “Person”) if such business is
directly competitive with the Subject Businesses of the Company; provided,
however, that the foregoing shall not restrict the Executive from having an
Association with a Person that is engaged in the Subject Businesses so long as
the Executive is not personally involved in a material respect in the Subject
Businesses of such Person, it being understood that an indirect supervisory role
of a Subject Business and other businesses of such Person shall not constitute
involvement in a material respect. If any court having jurisdiction determines
that the provisions of this Section 6 are not enforceable to the fullest extent,
because of the provisions as to the time period, the geographical area or the
scope of activity covered, the Parties agree that such court may narrow any such
provision as the court deems necessary to enforceability, and this Section 6
shall be enforced as so narrowed.


The Executive acknowledges that monetary damages would not constitute an
adequate remedy for the Company in the event of a breach of this Section 6, and
he therefore agrees that the Company shall be entitled to injunctive or other
equitable relief for the enforcement hereof. However, in no event shall an
asserted violation of the provisions of this Section 6 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.


7. Confidential Information.


The Executive shall not, at any time, except in good faith in the performance of
his duties for the Company, divulge any trade secrets or other proprietary or
confidential information concerning the accounts, business or affairs of the
Company, which shall have been obtained by the Executive during the Executive’s
employment by the Company and which shall not be or become public knowledge
other than by acts of the Executive in violation of this Agreement (except such
information as is required by law or legal process to be divulged, in which case
he shall give the Company prompt notice of such required disclosure and use his
reasonable best efforts, in cooperation with the Company, to defend against any
such required disclosure). However, in no event shall an asserted violation of
the provisions of this Section 7 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.


8. Indemnification.


8.1 If at any time the Executive is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
is or was a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, the Company shall indemnify the Executive and hold him
harmless against reasonable expenses (including attorneys’ fees), judgments,
fines, penalties, amounts paid in settlement and other liabilities actually and
reasonably incurred by him in connection with such action, suit or proceeding to
the full extent permitted by law.


8.2 Expenses (including attorneys’ fees) incurred by the Executive in appearing
at, participating in, or defending any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
shall be paid by the Company at reasonable intervals in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
the Executive to repay such amounts if it shall ultimately be determined that he
is not entitled to be indemnified.


8.3 All claims for indemnification under this Agreement shall be asserted and
resolved as is set forth below in this Section 8.3.



 
(a)
The Executive (i) shall promptly notify the Company of any third-party claim or
claims asserted against him (“Third Party Claim”) that could give rise to a
right of indemnification under this Agreement and (ii) shall transmit to the
Company a written notice (“Claim Notice”) describing in reasonable detail the
nature of the Third Party Claim, a copy of all papers served with respect to
such claim (if any), and the basis of his request for indemnification under this
Agreement.
 
(b)
Within 30 days after receipt of any Claim Notice (“Election Period”), the
Company shall notify the Executive (i) whether the Company disputes its
potential liability to the Executive under this Section 8 with respect to such
Third Party Claim and (ii) whether the Company desires, at its sole cost and
expense, to defend the Executive against such Third Party Claim by any
appropriate proceedings, which proceedings shall be prosecuted diligently by the
Company to a final conclusion or settled at the discretion of the Company in
accordance with this Subsection 8.3(b). The Company shall have full control of
such defense and proceedings, including any compromise or settlement thereof.
The Executive is hereby authorized, at the Company’s sole cost and expense (but
only if he is actually entitled to indemnification hereunder or if the Company
assumes the defense with respect to the Third Party Claim), to file, during the
Election Period, any motion, answer or other pleadings which he shall deem
necessary or appropriate to protect his interests or those of the Company and
not prejudicial to the Company. If requested by the Company, the Executive
agrees, at the Company’s sole cost and expense, to cooperate with the Company
and its counsel in contesting any Third Party Claim that the Company elects to
contest, including without limitation, through the making of any related
counterclaim against the person asserting the Third Party Claim or any
cross-complaint against any person. The Executive may participate in but not
control, any defense or settlement of any Third Party Claim controlled by the
Company pursuant to this Section 8.3 and the Company shall bear his costs and
expenses with respect to such participation.
 
(c)
If the Company fails to notify the Executive within the Election Period that the
Company elects to defend the Executive pursuant to Subsection 8.3(b), or if the
Company elects to defend the Executive pursuant to Subsection 8.3(b) but fails
to diligently and promptly prosecute or settle the Third Party Claim, then the
Executive shall have the right to defend, at the sole cost and expense of the
Company, the Third Party Claim. The Executive shall have full control of such
defense and proceedings; provided, however, that the Executive may not enter
into, without the Company’s consent, which shall not be unreasonably withheld,
any compromise or settlement of such Third Party Claim. Notwithstanding the
foregoing, if the Company has delivered a written notice to the Executive to the
effect that the Company disputes its potential liability to the Executive under
this Section 8, and if such dispute is resolved in favor of the Company by
final, nonappealable order of a court of competent jurisdiction, the Company
shall not be required to bear the costs and expenses of the Executive’s defense
pursuant to this Section 8 or of the Company’s participation therein at the
Executive’s request, and the Executive shall reimburse the Company promptly in
full for all costs and expenses of such litigation. The Company may participate
in, but not control, any defense or settlement controlled by the Executive
pursuant to this Section 8.3(c), and the Company shall bear its own costs and
expenses with respect to such participation.
 
(d)
The indemnification provided by this Section 8 shall apply whether or not the
negligence of a party is alleged or proved.





9. Withholding. 


Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive, his spouse, his estate or beneficiaries,
shall be subject to withholding of such amounts relating to taxes as the Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts in whole or in part, the Company
may, in its sole discretion, accept other provisions for payment of taxes as
required by law, provided it is satisfied that all requirements of law affecting
its responsibilities to withhold such taxes have been satisfied.


10. Assignability; Binding Nature.


This Agreement is binding upon, and shall inure to the benefit of; the Parties
hereto and their respective successors, heirs, administrators, executors and
assigns. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive except that (i) his rights to
compensation and benefits hereunder, which rights shall remain subject to the
limitations of this Agreement, may be transferred by will or operation of law,
and (ii) his rights under employee benefit plans or programs as referred to in
Section 4, above, may be assigned or transferred in accordance with such plans
or programs. No rights or obligations of the Company under this Agreement may be
assigned or transferred except that such rights or obligations may be assigned
or transferred by operation of law in the event of a merger or consolidation in
which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.


11. Effect of Agreement.


This Agreement contains the entire agreement between the Parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations, and undertakings, whether written or oral, between
the Parties with respect thereto. However, the Parties acknowledge having
entered into a Severance Agreement as of January 16, 1993 (the “Severance
Agreement”), and it is understood that such Severance Agreement is independent
of this Agreement. In the event of a Change in Control of the Company, as
defined in the Severance Agreement, then, notwithstanding any other provision
hereof; this Agreement shall terminate and be superseded by the Severance
Agreement.


12. Amendments and Waivers.


This Agreement may not be modified or amended except by a writing signed by both
Parties. A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof; provided that the term or
provision, or part thereof; is for the benefit of the waiving Party. Any waiver
shall be limited to the facts or circumstances giving rise to the noncompliance
and shall not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof; being waived, or as to any other term or
provision of this Agreement, nor shall it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.


13. Mediation and Legal Actions.


If a dispute arises out of or related to this Agreement or its breach arid if
the dispute cannot be settled through direct discussions, then the Company and
the Executive agree first to endeavor to settle the dispute in an amicable
manner by mediation, under the applicable provisions of Sec. 154.001 et seq.
Texas Civil Practices & Remedies Code, as supplemented by the mediation rules of
the American Arbitration Association, before having recourse to any other
proceeding or forum. If any Party to this Agreement brings legal action to
enforce the terms of this Agreement against another Party to this Agreement,
except as may otherwise be ordered by the court or other forum, each such Party
shall be liable for his or its own expenses incurred in such legal action
including costs of court or other forum and the fees and expenses of counsel.


14. Notices.


Any notice given hereunder shall be in writing and shall be deemed given when
delivered personally or by courier, or five days after being mailed, certified
or registered mail, duly addressed to the Party concerned at the address
indicated below or at such other address as such Party may subsequently provide:



 
To the Company:
Lufkin Industries, Inc.
601 South Raguet
Lufkin, Texas 75901
Attn: Secretary
 
with a copy to:
________________
Andrews Kurth, LLP
________________
________________
 
 
To the Executive:
 
Mr. Douglas W. Smith
2210 Copeland Street
Lufkin, Texas 75901



15. Severability.


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


16. Survivorship.


The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


17. References.


In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to his beneficiary or beneficiaries.


18. Governing Law.


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO THE PRINCIPLES OF
CONFLICTS OF LAW.


19. Legal Fees.


The Company promptly shall reimburse the Executive for all of his reasonable
legal fees and expenses incurred in connection with the negotiation and
documentation of this Agreement.


20. Mitigation.


In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement.


21. Headings.


The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.


22. Counterparts.


This Agreement may be executed in one or more counterparts.


IN WITNESS WHEREOF, the Parties have executed this Agreement effective for all
purposes as the date first written above.
 



 
LUFKIN INDUSTRIES, INC.
 
 
 
By:
/s/ C. J. Haley, Sr.
 
Name:
C. J. Haley, Sr
 
Title:
 
 
Secretary/Treasurer
 
EXECUTIVE
 
 
 
By:
/s/ Douglas V. Smith
 
Name:
Douglas V. Smith
 
Title:
President/Chief Executive Officer








 

